BeoK, J.
The defendant was tried in the city court of Savannah, charged' with the offense of a misdemeanor, and, after conviction, moved for a new trial, which motion the court overruled, and the defendant excepted. The defendant’s motion was based upon the general grounds that the verdict was contrary to law and the evidence and without evidence to support it. -The evidence upon the main question in the case (that is as to whether the defendant was guilty of the specific offense charged, to ivit, that he “did instigate the cruel treatment of a domestic animal”) is conflicting; but the motion for a netv trial should have been sustained upon the ground that the verdict was contrary to law and the evidence, inasmuch as the record does not disclose that there was any evidence whatever to show that the crime was committed in Chatham county, as alleged in the indictment, the only evidence tending to locate the scene of the alleged offense being to the effect that it was committed at the corner of “Farm and Bryan,” without even naming the city in which Farm and Bryan are situated; and courts do not take judicial cognizance of such facts. Alexander v. State, 105 Ga. 834; Carter v. State, 48 Ga. 43.

Judgment reversed.


All the Justices concur.